Order entered February 18, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00915-CV

                 IN THE INTEREST OF Y.B., MINOR CHILD

               On Appeal from the 468th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 468-56973-2017

                                      ORDER

      Before the Court is appellant’s February 12, 2022 motion for extension of

time to file her brief. We GRANT the motion and ORDER the brief received

February 16, 2022 filed as of the date of this order.


                                              /s/       BONNIE LEE GOLDSTEIN
                                                        JUSTICE